UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDEDApril 4, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number1-2451 NATIONAL PRESTO INDUSTRIES, INC. (Exact name of registrant as specified in its charter) WISCONSIN 39-0494170 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 EAU CLAIRE, WISCONSIN 54703-3703 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) 715-839-2121 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ There were 6,861,718 shares of the Issuer's Common Stock outstanding as of May 1, 2010. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NATIONAL PRESTO INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS April 4, 2010 and December 31, 2009 (Unaudited) (Dollars in thousands) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net Inventories: Finished goods $ $ Work in process Raw materials Deferred tax assets Other current assets Total current assets PROPERTY,PLANT AND EQUIPMENT Less allowance for depreciation GOODWILL $ $ The accompanying notes are an integral part of the financial statements. 1 NATIONAL PRESTO INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS April 4, 2010 and December 31, 2009 (Unaudited) (Dollars in thousands) LIABILITIES CURRENT LIABILITIES: Accounts payable $ $ Federal and state income taxes Accrued liabilities Total current liabilities DEFERRED INCOME TAXES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $1 par value: Authorized: 12,000,000 shares Issued: 7,440,518 shares $ $ Paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost Total stockholders' equity $ $ The accompanying notes are an integral part of the financial statements 2 NATIONAL PRESTO INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS Three Months Ended April 4, 2010 and April 5, 2009 (Unaudited) (In thousands except per share data) Three Months Ended Net sales $ $ Cost of sales Gross profit Selling and general expenses Operating profit Other income Earnings before provision for income taxes Income tax provision Net earnings $ $ Weighted average shares outstanding: Basic Diluted Net earnings per share: Basic $ $ Diluted $ $ Cash dividends declared and paid per common share $ $ The accompanying notes are an integral part of the financial statements. 3 NATIONAL PRESTO INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended April 4, 2010 and April 5, 2009 (Unaudited) (Dollars in thousands) Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net Cash provided by (used in) operating activities: Provision for depreciation Other 21 Changes in: Accounts receivable Inventories ) ) Other current assets ) Accounts payable and accrued liabilities ) Federal and state income taxes ) ) Net cash provided by operating activities Cash flows from investing activities: Marketable securities purchased ) ) Marketable securities - maturities and sales Acquisition of property, plant and equipment ) ) Sale of property, plant and equipment 42 - Net cash used in investing activities ) ) Cash flows from financing activities: Dividends paid ) ) Other Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of the financial statements. 4 NATIONAL PRESTO INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE A – EARNINGS PER SHARE The Company’s basic net earnings per share amounts have been computed by dividing net earnings by the weighted average number of outstanding common shares. The Company’s diluted net earnings per share is computed by dividing net earnings by the weighted average number of outstanding common shares and common share equivalents relating to stock options, when dilutive. NOTE B – RECLASSIFICATIONS Certain reclassifications have been made to the prior period’s financial statements to conform to the current period’s financial statement presentation.These reclassifications did not affect net earnings or stockholders’ equity as previously reported. NOTE C – BUSINESS SEGMENTS In the following summary, operating profit (loss) represents earnings (loss) before other income, principally interest income and income taxes.The Company's segments operate discretely from each other with no shared manufacturing facilities.Costs associated with corporate activities (such as cash and marketable securities management) and the assets associated with such activities are included within the Housewares/Small Appliances segment for all periods presented. (in thousands) Housewares/ Small Defense Absorbent Appliances Products Products Total Quarter ended April 4, 2010 External net sales $ Gross profit Operating profit Total assets Depreciation Capital expenditures Quarter ended April 5, 2009 External net sales $ Gross profit (loss) Operating profit (loss) Total assets Depreciation Capital expenditures 5 NOTE D - FAIR VALUE OF FINANCIAL INSTRUMENTS The Company utilizes the methods of fair value as described in Financial Accounting Standard Board (“FASB”) Accounting Standard Codification (“ASC”) 820, Fair Value Measurements and Disclosures to value its financial assets and liabilities. ASC 820 utilizes a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. The carrying amount for cash and cash equivalents, accounts receivable, accounts payable, and accrued liabilities approximates fair value due to the immediate or short-term maturity of these financial instruments. NOTE E - CASH, CASH EQUIVALENTS AND MARKETABLE SECURITIES The Company considers all highly liquid marketable securities with an original maturity of three months or less to be cash equivalents.Cash equivalents include money market funds and certificates of deposit.The Company deposits its cash in high quality financial institutions. The balances, at times, may exceed federally insured limits.Certificates of deposits are reported at par value, and money market funds are reported at fair value determined using quoted prices in active markets for identical securities (Level 1, as defined by FASB ASC 820, Fair Value Measurements and Disclosures). The Company has classified all marketable securities as available-for-sale, which requires the securities to be reported at fair value, with unrealized gains and losses, net of tax, reported as a separate component of stockholders' equity.Highly liquid, tax-exempt variable rate demand notes with put options exercisable in three months or less are classified as marketable securities.Certificates of deposit are also classified as marketable securities. 6 At April 4, 2010 and December 31, 2009, cost for marketable securities was determined using the specific identification method.A summary of the amortized costs and fair values of the Company’s marketable securities at the end of the periods presented is shown in the table below.Fair values are determined using significant other observable inputs (Level 2, as defined by FASB ASC 820), which include quoted prices in markets that are not active, quoted prices of similar securities, or other inputs that are observable. (In Thousands) MARKETABLE SECURITIES Amortized Cost Fair Value Gross Unrealized
